Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “19” has been used to designate both a hinged sleeve structure and handlebar (in Figure 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
On page 6, lines 23-25, applicant refers to a “cone surface 73” and a “cone surface 74” without further explanation of what is meant by those terms.  Also, “cone surface” does not appear to be an accurate description of the structure illustrated.  In Figures 6 and 8, reference numeral 73 points to a flat upper surface on first folding arm 71.  The outline of a flat pointed member 73 is shown, but it is not clear if element 73 is part of the front folding arm 71 or the front folding wheel frame 1 and no part of element 73 is illustrated as being a three-dimensional cone shape.  Element reference numeral 74 only appears om Figure 9 and in no way resembles any kind of cone shaped structure.  Therefore, it is not clear what applicant means by the term “cone surface”.
On page 6, line 16, “front folding wheel frame 7” is incorrect.  The “folding wheel frame” is designated reference numeral “1” while the “crossbar” is associated with reference numeral “7”.
On page 7, line 17, applicant recites the “saddle rod 13 and a saddle holder 15 are folded relative to the saddle rod by means of a hinged locking portion 16”.  Clearly, the saddle rod does not fold relative to itself.  Hinged locking portion 16 pivotably connects the saddle holder 15 to the saddle rod 13.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 4, applicant claims a “cone surface” and a “quick detachable structure”, however, applicant’s disclosure fails to describe or illustrate this structure.  Applicant’s detailed disclosure uses these terms without any description of what constitutes a “quick detachable structure”.  Applicant’s drawings fail to show a cone surface.  Figure 6 shows the outline of a flat pentagonal elements 73 that is referred to as the “cone surface”, but that is not conical.  Figure 8 shows “cone surface 74” in the form of flat vertically oriented plates that are in no way cone shaped.  Also, applicant refers to a quick detachable structure 9, without any description of what is meant by the term or what structural elements constitute an element corresponding to the term.  Figures 8 and 9 of the drawings appear to show a knob 9, but not a latch or spring or other structure that would make up a latch or locking mechanism that engages quickly or automatically.  Therefore, applicant has not described or illustrated the claimed subject matter is a way as to reasonably convey that applicant had possession of the claimed invention at the time of filing.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 9, applicant claims “to form a three-dimensional movement freely folded state”.  It appears that applicant is simply referring to the first pivot portion providing a folding operation with movement folding wheel frame relative to the first folding arm in three dimensions (in this case, having a pivot and a sliding connection).  If that is the case, it is not clear what “freely” refers to and, more particularly, what a “freely folded state” refers to, particularly in that “freely” seems to refer to a state of motion while “folded state” sounds like a fixed position of the frame.  Also, in lines 12-13, applicant again claims “to from a three-dimensional movement freely folded state”.  It is not clear if this refers back to the earlier reference to a freely folded state of the frame, or specifically to a freely folded state of the rear folding wheel frame.  Claim 5 contains similar limitations.
In claim 2, line 4, claim 5, lines 15-16, claim 9, lines 3-4, claim 14, lines 2-4, claim 18, lines 3-4,  applicant inaccurately claims “three-dimensional folding on the handlebar rod”.   Figure 6 shows third pivot portion 6 to be a simple pivotal connection (folding in a single plane), not a connection that provides three-dimensional folding between the handlebar vertical rod 1 and the front folding wheel frame 1.  Also, it appears from applicant’s disclosure that the handlebar vertical rod 5 is rotatable relative to the vertical rod holder 10 (head tube?) about the steering axis but the holder is not rotatable relative to the front folding wheel frame 1 about the third pivot portion 6 because the third pivot portion is positioned between the handlebar rod and the holder (see Figure 1). In claim 2, lines 4-5, and claim 5, lines 15-16, as well as claims 9, 14, and 18, it is not clear what applicant means by the vertical rod rotating in Z, X and Y directions in that the handlebar rod is only foldable about a horizontal axis and rotatable about a vertical steering axis.  It is not clear how the handlebar rod moves in a third direction.
It is not clear how claim 3 is further limiting.  The relative folding movements were already recited as movable and rotatable movements about pivot portions in claim 1.  Also, claim 1 recites three-dimensional folding while claim 2 recites planar movement, which appears to be inconsistent or non-limiting.
In claim 5, lines 17-21 (last 5 lines of the claim), it is not clear what applicant means by “a folding form”.  It does not appear to reference additional structure and may be a reference to the folded position of the frame?  Also, applicant’s recitations in lines 17-18, at least, appear to be redundant.  Lines 17-18 claim a crossbar foldable relative to the front folding wheel even though lines 6-7 recite folding between the front folding wheel frame and the crossbar, and lines 18-19, again, claim the front folding wheel frame folding relative to the crossbar.  Lines 17-18 claim the crossbar folding relative to the rear folding wheel frame even though lines 7-9 recite that folding operation.
In claim 5, line 9, “the second pivot portion lacks clear antecedent basis in the claim.
In claim 6, lines 1-3, applicant recites “the folding wheel frame”.  However, the claim has antecedent basis for a “front folding wheel frame” and a “rear folding wheel frame”, so it is not clear whether applicant is referring to the front or rear folding wheel frame by reciting “the folding wheel frame.
In claim 7, lines 3-4, and claim 20, lines 3-4, applicant incorrectly recites “the saddle rod and a saddle holder are foldable relative to the saddle rod”.  The saddle rod cannot be foldable relative to itself.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (PGPub 2010/0230927).
Regarding claim 1, Huang teaches a three-dimensional folding frame 11, comprising: a first pivot portion 112 for providing a front folding wheel frame 13 with movable folding; a second pivot portion 113 for providing a rear folding wheel frame 19 with movable folding; a third pivot portion 121 (see Figure 2) for providing a handlebar vertical rod with rotatable folding; and a fourth pivot portion 111 for providing a crossbar 11 with rotatable folding, wherein the crossbar comprises a first folding arm and a second folding arm (portions of crossbar 11 on front and rear sides of pivot portion 111, see Figure 1, for example); the first folding arm is movably connected to the front folding wheel frame by means of the first pivot portion, and the front folding wheel frame is rotatable about the first pivot portion and is movable relative to the first folding arm to form a three-dimensional movement freely folded state (the frame overall is capable of three-dimensional folding because the fourth pivot portion pivots about an axis that is perpendicular to the first and second pivot portions); wherein the second folding arm is movably connected to the rear folding wheel frame by means of the second pivot portion; the rear folding wheel frame is rotatable about the second pivot portion and is movable relative to the second folding arm to form a three-dimensional movement freely folded state; and wherein the first folding arm and the second folding arm are switchable between a folded state and an unfolded state by means of rotation of the fourth pivot portion.  
Regarding claim 2, it is not clear what applicant means to claim, as discussed above because the claim language is not consistent with applicant’s drawings.  Huang teaches the front folding wheel frame 13 is connected to a handlebar vertical rod holder (lower vertical portion of handlebar 12).  The handlebar vertical rod is connected to the front folding wheel frame by means of the third pivot portion 121 to perform three-dimensional folding on the handlebar vertical rod, and the handlebar vertical rod holder is rotatable in a Z direction while rotating in X and Y directions (the handlebar is capable or rotation about a vertical steering axis and a horizontal rotational axis for three-dimensional folding).
Regarding claim 3, in Huang, the first folding arm (front part of frame 11) is foldable with respect to the front folding wheel frame 13, the second folding arm (rear part of frame 11) is foldable with respect to the rear folding wheel frame 19, and according to different states required, the crossbar is rotatably foldable with respect to the front folding wheel frame and the rear folding wheel frame in planar motion.  
Regarding claim 9, Huang teaches the folding frame is for a bicycle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Banansky (PGPub 2015/0375820).
Huang teaches a three-dimensional folding frame, comprising: a folding wheel frame comprising a front folding wheel frame 13 and a rear folding wheel frame 19; a front wheel 15 connected to the front folding wheel frame; a rear wheel 16 connected to the rear folding wheel frame; wherein the front folding wheel frame is foldable at different functional positions at a front end of a crossbar 11 by means of a first pivot portion112, and the rear folding wheel frame 19 is foldable at different functional positions at a rear end of the crossbar 11 by means of the second pivot portion 113.  The crossbar 11 comprises a first folding arm and a second folding arm (parts of crossbar 11 on opposite sides of pivot portion 111); the first folding arm and the second folding arm are switchable between a folded state and an unfolded state by means of rotation of a fourth pivot portion 111; a handlebar vertical rod holder is connected to the front folding wheel frame by means of a third pivot portion 6 to perform three-dimensional folding on a handlebar vertical rod, and the handlebar vertical rod holder is rotatable in a Z direction while rotating in X and Y directions (the bottom of the handlebar 12 above pivot portion 121 can rotate about the steering axis and the folding axis at 121); a folding form that the crossbar is foldable with respect to the front folding wheel frame and the rear folding wheel frame is implemented; three-dimensional folding of the crossbar with respect to the folding wheel frame which are capable of rotating and translating at the same time is implemented; and three-dimensional folding of the handlebar vertical rod with respect to the front folding wheel frame which rotate in X, Y and Z directions at the same time is implemented.  
Huang lacks three-dimensional movement at the first and second pivots that incorporate rotating and translating movement.
Banansky teaches a folding bicycle having a pivot portion at 135 that incorporates translational and rotational movement for versatility in folding the frame.
It would have been obvious to one of ordinary skill in the art to provide the Huang wheel pivots (the first and second pivot portions) with rotational and translational movement, as taught by Banansky, in order to provide greater versatility in folding the frame.
Regarding claims 6 and 17, the pivot portion of folding wheel frame of Banasky is provided with a supporting shaft 195, the frame is movably engaged with the supporting shaft, and the folding wheel frame is movable on a Z axis (lateral translational movement) until a storage volume is minimum when the frame portions are folded.  
Regarding claim 12, Huang teaches the folding frame is for a bicycle. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang and Bakanky as applied to claims 5, 6, 12, and 17 above, and further in view of Yap (USPN 8,894,084).
The combination lacks a hinge holder on the second arm, and the hinge holder connected to a saddle rod so that the saddle rod is foldable close to the second folding arm; and a saddle rod and saddle holder foldable relative to the saddle rod by means of a hinged locking portion.  
Yap teaches a hinge holder at 125 on a second arm 102b of a folding bicycle frame.  The hinge holder is connected to a saddle rod 117 so that the saddle rod is foldable close to the second folding arm; and saddle holder is foldable relative to the saddle rod by means of a hinged locking portion (locked state of the hinge 125; see col. 6, line 60-col. 7, line 6).  
	It would have been obvious to provide a folding saddle arrangement having a hinged locking portion connecting the saddle rod to the second folding arm, as taught by Yap, in order to provide a more compact folding arrangement of the bicycle components.
Claims 8, 10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Demond (PGPub 2021/0380192).
Regarding claims 8 and 10, Huang lacks an electric vehicle or motorcycle.
Demond teaches a folding from for a bicycle, motorcycle, and/or an electric vehicle.
It would have been obvious to one of ordinary skill in the art to provide the folding arrangement of the Huang on a motorcycle, including an electric vehicle, as taught by Demond, in order to provide compact folding of a motorized cycle for transport or storage.
Regarding claim 14, it is not clear what applicant means to claim, as discussed above because the claim language is not consistent with applicant’s drawings.  Huang teaches the front folding wheel frame 13 is connected to a handlebar vertical rod holder (lower vertical portion of handlebar 12).  The handlebar vertical rod is connected to the front folding wheel frame by means of the third pivot portion 121 to perform three-dimensional folding on the handlebar vertical rod, and the handlebar vertical rod holder is rotatable in a Z direction while rotating in X and Y directions (the handlebar is capable or rotation about a vertical steering axis and a horizontal rotational axis for three dimensional folding).
	Regarding claim 18, Huang teaches the handlebar structure, as understood.
Claims 11, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Bakanky as applied to claims 5, 6, 12, and 17 above, and further in view of Demond (PGPub 2021/0380192).
The combination lacks an electric vehicle or motorcycle.
Demond teaches a folding from for a bicycle, motorcycle, and/or an electric vehicle.
It would have been obvious to one of ordinary skill in the art to provide the folding arrangement of the combination on a motorcycle, including an electric vehicle, as taught by Demond, in order to provide compact folding of a motorized cycle for transport or storage.
Regarding claims 15 and 19, Banansky teaches that the crossbar is movably engaged with the supporting shaft, and the folding wheel frame is movable on a Z axis until a storage volume is minimum when the first folding arm is folded to the second folding arm.  
Regarding claim 18, Huang teaches the handlebar 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang and Yap (USPN 8,894,084).
Huang lacks a hinge holder on the second arm, and the hinge holder connected to a saddle rod so that the saddle rod is foldable close to the second folding arm; and a saddle rod and saddle holder foldable relative to the saddle rod by means of a hinged locking portion.  
Yap teaches a hinge holder at 125 on a second arm 102b of a folding bicycle frame.  The hinge holder is connected to a saddle rod 117 so that the saddle rod is foldable close to the second folding arm; and saddle holder is foldable relative to the saddle rod by means of a hinged locking portion (locked state of the hinge 125; see col. 6, line 60-col. 7, line 6).  
	It would have been obvious to provide Huang with a folding saddle arrangement having a hinged locking portion connecting the saddle rod to the second folding arm, as taught by Yap, in order to provide a more compact folding arrangement of the bicycle components.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, Bakanky, and Demond, as applied to claims 11, 13, 15, and 19 above, and further in view of Yap (USPN 8,894,084).
The combination lacks a hinge holder on the second arm, and the hinge holder connected to a saddle rod so that the saddle rod is foldable close to the second folding arm; and a saddle rod and saddle holder foldable relative to the saddle rod by means of a hinged locking portion.  
Yap teaches a hinge holder at 125 on a second arm 102b of a folding bicycle frame.  The hinge holder is connected to a saddle rod 117 so that the saddle rod is foldable close to the second folding arm; and saddle holder is foldable relative to the saddle rod by means of a hinged locking portion (locked state of the hinge 125; see col. 6, line 60-col. 7, line 6).  
	It would have been obvious to provide a folding saddle arrangement having a hinged locking portion connecting the saddle rod to the second folding arm, as taught by Yap, in order to provide a more compact folding arrangement of the bicycle components.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang shows a cone shaped connector for a folding bicycle.
Best, Steenstra, Szu-Yao, and Beistegui Chirapozu show folding bicycle frames with several pivot portions.
Dumaresq shows folding handlebars.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/